Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action: Election/Restriction
Applicants’ election of Group I, claims 16 and 39-40 and the polypeptide SEQ ID NO: 52 for prosecution in their response dated 06/02/2022 is acknowledged. Because applicants’ did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 16-40 are pending in this application, Group I, claims 16 and 39-40, reading on the elected invention is now under consideration for examination; claims 17-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.. 
Priority
This application is a DIV of 16/157,538 filed on 10/11/2018, now US Patent 10,883,098, which is a DIV of 13/674,199 filed on 11/12/2012, now US Patent 10,100,299, which is a DIV of 12/520,523 filed on 04/27/2010, now US Patent 8,343,748, which is a 371 of PCT/US07/88631 filed on 12/21/2007, which claims benefit of Provisional Applications: 60/877,068 filed on 12/21/2006 and 60/892,823 filed on 03/02/2007.
Relevant Observations & Comments
If the product of claims 16 and 39-40 is found allowable, and in the event of a rejoinder of allowed product claims with the withdrawn method claims; the method claims 22-37 of the instant application will be rejected as being unpatentable over claims 1-12 of allowed US patent 10,883,098 and over claims 1-4 of US patent 10,100,299, as the  scope of co-pending method claims of the instant application and allowed US patent claims, comprise overlapping subject-matter. The instant application and the cited allowed US patents claims use open-ended transitional term “comprising” which is inclusive of additional, unrecited elements.
Claim Rejections: 35 USC § 112, first-paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written-description
I. Claims 16 and 39-40 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 39-40, as interpreted are directed to a genus of polypeptide(s) of undefined and unlimited structures including variants and mutants, said polypeptide(s) comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity, and encoded by a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51 … .
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of polypeptides i.e., polypeptide(s) of undefined and unlimited structures including variants and mutants, said polypeptide(s) comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity, and encoded by a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51 … .
No information, beyond the characterization of a single species: a polypeptide comprising the amino acid sequence of SEQ ID NO: 52 and having glucoamylase activity and encoded by the polynucleotide sequence of SEQ ID NO: 51, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides i.e., polypeptide(s) of undefined and unlimited structures including variants and mutants, said polypeptide(s) comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity, and encoded by a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51 … . The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides and the encoding polynucleotide are adequately described by the disclosure of the structure of a polypeptides comprising the amino acid sequences of SEQ ID NO: 52, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides as recited in the claims. However, the art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); i) Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity; ii) Wishart et al., (J. Biol. Chem., 1995, Vol. 270(10): 26782-26785) teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase; iii) Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function; and iv) Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information, beyond the characterization of a single species: a polypeptide comprising the amino acid sequence of SEQ ID NO: 52 and having glucoamylase activity and encoded by the polynucleotide sequence of SEQ ID NO: 51 has been provided in the specification. Therefore, examiner takes the position that based on guidance in the specification and homology (previous art), it is difficult to predict a variant structure having the associated function i.e., any polypeptide(s) having the associated functions and biochemical characteristics. As the claimed genera of polypeptides and the encoding polynucleotide having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Enablement
II. Claims 16 and 39-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification while being enabling for the characterization of a single species: a polypeptide comprising the amino acid sequence of SEQ ID NO: 52 and having glucoamylase activity and encoded by the polynucleotide sequence of SEQ ID NO: 51, does not reasonably provide enablement for a genus of polypeptide(s) of undefined and unlimited structures including variants and mutants, said polypeptide(s) comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity, and encoded by a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51 … . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with the claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
The breadth of the claims: Claims 16 and 39-40 are so broad as to encompass: a genus of polypeptide(s) of undefined and unlimited structures including variants and mutants, said polypeptide(s) comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity, and encoded by a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51 … . The enablement provided is not commensurate in scope with the claims due to the extremely large number encoded polypeptides of unknown/unlimited structures and unknown modifications encompassed by the claims and said encoded polypeptides having alpha-amylase activity.  
	The amount of direction or guidance presented and the existence of working examples. In the instant case, the specification enables the characterization of a single species: a polypeptide comprising the amino acid sequence of SEQ ID NO: 52 and having glucoamylase activity and encoded by the polynucleotide sequence of SEQ ID NO: 51. However, the specification fails to provide any clue as to the structural elements including functional derivatives, homologs, mutants and variants required in the claimed polypeptides having any enzymatic/functional activities and utility. No correlation between structure and function has been presented.  
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art. The amino sequence of a protein determines the structural and functional properties of said protein. While the specification discloses the structure of specific alpha-amylase obtained from specific source i.e., specific alpha-amylase with the amino acid sequence of SEQ ID NO: 52, neither the specification nor the art provide a correlation between structure and function, such that one of skill in the art can envision the structural elements including functional derivatives, homologs, mutants and variants required in the claimed polypeptides having the recited enzymatic/functional/biological activities and utility. In addition, the art does not provide any teaching or guidance as to (1) the structural features found in well characterized alpha-amylase obtained from specific sources i.e., amino acid sequence of SEQ ID NO: 52 as disclosed in the specification are also found in other proteins and i.e., homologs, mutants, variants and functional derivatives of undefined structure having the same enzymatic/functional/biological activities obtained from any source, or (2) the degree of structural variability found in glucoamylase and amylase proteins and how this structural variability correlates with desired enzymatic/functional activity.  
The art clearly teaches that modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, the art teaches (Devos et al., and Whisstock et al., supra) (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes or functional activity, (2) the often surprising results obtained by experiments where single mutations are made, reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. The teachings of Devos et al., and Whisstock et al., are further supported by the teachings of Witkowski et al. and Seffernick et al., where it is shown that even small structural variations result in enzymatic activity changes. Furthermore, while enzyme isolation techniques, recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications as required by the instant claims. The specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable (e.g., see Whisstock et al.,). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish even further with additional modification of any amino acid residue e.g. multiple deletions or substitutions or additions or the respective codon in the polynucleotide. 
Additionally, the art teaches the following regarding complexity of the structure/function relationship: I. The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. II. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptides.
 The quantity of experimentation required to practice the claimed invention based on the teachings of the specification. While methods of generating or isolating variants of protein were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all proteins having the recited enzymatic/functional activity and utility and to test any number of modifications and determine which ones would result in desired enzymatic/functional activity. In the absence of (1) a rational and predictable scheme for selecting those proteins most likely to have the desired enzymatic/functional/biological activity; (2) a correlation between structure and the desired activity; (3) some knowledge or guidance as to the structural features required in a protein such that it would have the desired activity; and (4) some knowledge or guidance as to which modifications are most likely to result in the desired enzymatic/functional activity, one of skill in the art would have to test an essentially infinite number of proteins and modifications s to practice the full scope of the claimed invention.   
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural variability and its effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of a genus of polypeptide(s) of undefined and unlimited structures including variants and mutants, said polypeptide(s) comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity, and encoded by a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51 …, broadly encompassed by the claims is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Callen et al., (US 7,759,093) and further in view of Birren et al., (Accession# Q0C881, UniProtKB/TrEMBL database 10/17/2006; disclosing a polypeptide having 98.1% sequence identity to SEQ ID NO: 52 of the instant application and annotated as alpha-amylase).
Claims 16 and 39-40 of the instant application as interpreted are directed to a genus of polypeptide(s) of undefined and unlimited structures including variants and mutants, said polypeptide(s) comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity, and encoded by a nucleic acid sequence having at least 85% sequence identity to SEQ ID NO: 51 ….
Callen et al., (US 7,759,093) teach isolated polypeptides comprising the activities of alpha-amylase and having theromostability; compositions comprising said reference alpha-amylases … and methods of use of said reference composition for the hydrolysis of polysaccharides and production of fermentation products such as ethanol. Applicants’ are directed to the following sections in Callen et al., (US 7,759,093): Abstract;  Fig. 25-Fig. 29; thermostable alpha-amylases, col. 8, lines 35-67; hydrolysis of starch in feed and food compositions such as rice, corn, barley, col. 22, lines 9-67; polypeptides lacking endogenous signal sequences and fusion proteins comprising heterologous sequences, col. 91, lines 39-67 to col. 92, lines 1-67  … and compositions comprising said polypeptides … col. 27, lines 7-42; and Industrial Applications … Delayed Release compositions, col. 102, lines 52-67 to col. 112, lines 1-55; and entire document. 
However, Callen et al., do not explicitly teach compositions comprising enzyme cocktail comprising an alpha amylase, said alpha amylase comprising an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity (as in claim 16). 
 Birren et al., (Accession# Q0C881, UniProtKB/TrEMBL database 10/17/2006; disclosing a polypeptide having 98.1% sequence identity to SEQ ID NO: 52 of the instant application and annotated as alpha-amylase; see provided sequence alignment. 
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Birren et al., will be able to modify Callen et al., teachings and combine said teachings, wherein in said composition and process comprising enzyme cocktail comprises an amino acid sequence with at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 52 and having alpha-amylase activity via routine experimentation. 
 Given this extensive teaching in prior art: Callen et al., and Birren et al., as taught by the instant invention and as claimed in claims 16 and 39-40 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.
Hence, the above references render claims 16 and 39-40 prima facie obvious to one of ordinary skill in the art.  
Therefore, claims 16 and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Callen et al., (US 7,759,093)  and further in view of Birren et al., (Accession# Q0C881, UniProtKB/TrEMBL database 10/17/2006; disclosing a polypeptide having 98.1% sequence identity to SEQ ID NO: 52 of the instant application and annotated as alpha-amylase).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652